Petition for writ of certiorari to the United States Court of Appeals for the Second Circuit granted, limited to questions 1, 2, and 3 presented by the petition for the writ which read as follows:
“1. Does the federal obscenity statute (18 U. S. C. § 1461, 62 Stat. 768, 69 Stat. 183) violate the freedom of speech and freedom of the press guarantees of the First Amendment?
“2. Does the federal obscenity statute (18 U. S. C. § 1461, 62 Stat. 768, 69 Stat. 183) violate the due process clause of the Fifth Amendment?
“3. Does the federal obscenity statute (18 U. S. C. § 1461, 62 Stat. 768, 69 Stat. 183) violate the First, Ninth and Tenth Amendments in that it improperly invades powers reserved to the States and to the people?”